DISMISS and Opinion Filed August 5, 2021




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                             No. 05-21-00224-CV

                  IN THE INTEREST OF J.L.D., A CHILD

              On Appeal from the 429th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 429-52262-2016

                       MEMORANDUM OPINION
               Before Justices Osborne, Pedersen, III, and Nowell
                          Opinion by Justice Osborne
      Before the Court is appellant’s notice of nonsuit which we construe as a

motion to dismiss the appeal. Appellant no longer wishes to pursue this appeal.

Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1).




                                        /Leslie Osborne//
210224f.p05                             LESLIE OSBORNE
                                        JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF J.L.D. A                  On Appeal from the 429th Judicial
CHILD                                        District Court, Collin County, Texas
                                             Trial Court Cause No. 429-52262-
No. 05-21-00224-CV                           2016.
                                             Opinion delivered by Justice
                                             Osborne. Justices Pedersen, III and
                                             Nowell participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee Amy Jolene Diamond recover her costs of this
appeal from appellant Bernardo Rey Diamond.


Judgment entered this 5th day of August, 2021.




                                       –2–